          Case 1:19-cv-11838-ALC Document 20 Filed 09/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PLASCENCIA,
                                                                               9/11/2020
                                Plaintiff,

                       -against-                                 19-cv-11838 (ALC)

                                                                 ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, ET AL.,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       It has come to the Court’s attention that, although a law-school clinic volunteered to

represent Plaintiff, who is proceeding pro se, for purposes of mediation, Plaintiff declined that law-

school clinic’s pro bono representation and may be under the impression that the Court has

renewed its efforts to find her counsel. Because volunteer attorneys are a scarce resource, pro se

litigants are not entitled to their choice of pro bono counsel. Cf. Cooper v. Sargenti, 877 F.2d 170,

172-73 (2d Cir. 1989). If a plaintiff chooses not to work with the volunteer attorney or law-

school clinic that reaches out to plaintiff, plaintiff’s options are to obtain counsel on his or her

own or proceed pro se in all aspects of this matter including mediation. By October 9, 2020,

Plaintiff shall inform the Court whether she has obtained counsel on her own or whether she

consents to appearing pro se for mediation. The Clerk of Court is directed to mail a copy of

this Order to Plaintiff.


SO ORDERED.

Dated: September 11, 2020
       New York, New York
                                                      Hon. Andrew L. Carter Jr.
                                                      U.S. District Court Judge
